Citation Nr: 0002378	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to a rating in excess of 10 percent for 
bursitis of the right shoulder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January to June 1965 
and from November 1966 to May 1986.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1999, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, confirmed and continued 
its denial of entitlement to service connection for carpal 
tunnel syndrome (CTS) and its denial of entitlement to a 
rating in excess of 10 percent for bursitis of the right 
shoulder.  Thereafter, the case was returned to the Board for 
further appellate action.

In March 1998, the veteran had a video conference before the 
undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the increased rating appeal has been obtained 
by the RO.

2.  The claim of entitlement to service connection for CTS is 
not plausible.

3.  The veteran's right shoulder bursitis is manifested by 
complaints of pain, including on range of motion, fatigue, 
and lack of endurance, and abduction limited to 80 degrees.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for CTS is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
bursitis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 
5019-5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CTS

The veteran states that his CTS was first manifested in 
service by numbness in the hands and that service connection 
is, therefore, warranted.  Service connection connotes many 
factors, but basically, it means that the facts, shown by the 
evidence, establish that a particular disease or injury 
resulting in disability was incurred coincident with service 
in the Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Even if the disease 
at issue is initially diagnosed after the veteran's discharge 
service, service connection may still be granted, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be established when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition.  Such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439, 448 (1995).  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran's service medical records show that in July and 
August 1981, he was treated for a one week history of a 
tingling sensation in both hands, more so in the ring and 
little fingers on the right.  The various assessments were 
cervical radiculitis and radiculitis.  Following a neurologic 
consultation in August 1981, the diagnosis was bilateral 
ulnar neuropathy, greater on the right than the left.  
Following treatment at the neurology clinic in October 1981, 
it was noted that left ulnar neuropathy had cleared.  Right 
ulnar neuropathy remained.

During the veteran's March 1986 retirement examination, there 
was no evidence of CTS, and a neurologic evaluation was 
normal.  Arthritis was noted in the right arm and shoulder.  
Otherwise, there were no abnormalities of the upper 
extremities.

During a VA examination in August 1986, the veteran reported 
a 5 or 6 year history of an intermittent feeling of numbness 
in the ulnar nerve distribution and associated weakness in 
the left hand grip.  No neurologic deficit was found, and no 
diagnosis was rendered in regard to the hands or wrists.  

Records from a military medical facility, dated in June 1995 
and February 1996, and private medical records, dated in 
February 1996, show variously that the veteran complained of 
numbness in both hands with use.  It reportedly started in 
the middle finger and progressed to the hand and forearm.  
The diagnoses included cervical degenerative disc disease and 
cervical degenerative joint disease, rule out radiculopathy.  
In March 1996, electromyography and nerve conduction studies 
suggested mild to moderate bilateral CTS. 

In July and August 1999, the veteran was examined by VA and a 
detailed review of his claims file was conducted to determine 
whether there was a nexus between the tingling in the 
veteran's hands in service and the diagnosis of CTS after 
service.  Following the examination, the examiner confirmed 
the diagnosis of CTS.  His review of the claims file revealed 
bilateral ulnar neuropathy which was probably due to elbow 
trapping rather than trapping at the wrists.  He believed 
that the ulnar neuropathy was separate from the CTS.  He 
noted that numbness of the 4th and 5th fingers in service went 
along with ulnar nerve dysfunction, while CTS was a median 
nerve dysfunction, manifested as nerve involvement of the 
index finger, middle finger (as reported in February 1996), 
and part of the ring finger, and sometimes the thumb.  
Finally, he did not feel that the veteran's service-connected 
bursitis of the right shoulder aggravated the veteran's CTS, 
noting that they were separate problems with separate 
etiologies.

The veteran's complaints notwithstanding, the record contains 
no competent evidence of CTS in service or a nexus between 
his hand symptoms in service, diagnosed as ulnar neuropathy, 
and his hand symptoms after service, diagnosed as CTS.  The 
only reports of such a relationship are offered by the 
veteran.  (See, e.g., the transcript of his March 1998 video 
conference hearing.)  While he is qualified to report 
symptoms that are capable of lay observation, he is not 
qualified to render opinions which require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the claim of entitlement to service connection 
for CTS is not well grounded.  In arriving at this decision, 
the Board notes no competent evidence that the veteran's 
service-connected right shoulder disability aggravates the 
non-service-connected CTS.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran, in the Statement of the 
Case (SOC), in the Supplemental Statement of the Case (SSOC), 
and in the Board's remand.  Moreover, the veteran has not 
cited any outstanding evidence which could support his claim.  
Consequently, the Board is of the opinion that there is no 
need to further inform the veteran of the evidence necessary 
to render the claim well grounded.

II.  Bursitis

Unlike the foregoing, the veteran's claim of entitlement to a 
rating in excess of 10 percent for bursitis of the right 
shoulder is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard, where 
(as here) entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

When rating the veteran's upper extremities, it is important 
to note whether the veteran is right-handed or left-handed; 
that is, it is necessary to determine which is his major 
upper extremity.  Such a distinction is relevant to the 
assignment of the proper rating.  38 C.F.R. § 4.69.  In this 
case, the record shows that the veteran is right-handed.

Bursitis is rated in accordance with 38 C.F.R. § 4.71a, DC 
5019.  A note to that code indicates it will be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating may be 
assigned under Diagnostic Code 5003 when there are occasional 
incapacitating exacerbations, with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.

Disabilities of the shoulder and arm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5200-5203.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted when motion of the major arm is limited 
to midway between the side and shoulder level.  A 30 percent 
rating is warranted when major arm motion is limited to 
midway between the side and shoulder level.  A 40 percent 
rating is warranted when major arm motion is limited to 25 
degrees from the side.  

The veteran's disability can be evaluated under DC 5200 if 
the demonstrated disability is comparable to ankylosis of the 
scapulohumeral articulation.  Favorable major scapulohumeral 
ankylosis of abduction at 60 degrees (can reach mouth and 
head) warrants a 30 percent evaluation.  The veteran's 
disability is not appropriately evaluated under DC 5202 or 
5203, for impairment of the humerus, clavicle or scapula, 
manifested by dislocation, nonunion or malunion as the 
medical evidence does not reveal such symptomatology. 

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In DeLuca, the Court 
held that 38 C.F.R. § 4.40 required consideration of factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use; specifically limitation of motion due 
to pain on use including during flare-ups.  The Court also 
held that 38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  Moreover, 
the Court stated that there must be a full description of the 
effects of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

The veteran's increased rating claim was received in February 
1996.  The records do not contain documents pertaining to his 
right shoulder disability status dated within one year prior 
thereto.  Reports of VA examinations, performed in March 1996 
and August 1999, and the transcript of his March 1998 video 
conference hearing show that the veteran complained of right 
shoulder problems, manifested primarily by daily pain which 
became progressively worse with activity such as overhead 
work or prolonged driving.  He denied the presence of 
associated stiffness, swelling, heat, redness, instability, 
or locking, and there was no pain to palpation, or objective 
evidence of weakness or incoordination.  Although the August 
1999 examination report shows bilateral shoulder abduction 
from 0 to 80 degrees, the preponderance of the evidence 
clearly shows that he is able to raise his arm above his 
shoulder.  Moreover, his range of flexion (0 to 180 degrees) 
and internal rotation (0 to 90 degrees) and external rotation 
(0 to 90 degrees) are compatible with the standardized range 
of motion under VA criteria.  38 C.F.R. § 4.71, Plate I 
(1999).  It was reported that although he experienced pain at 
175 degrees of forward flexion, the pain did not limit his 
range of motion.  Therefore, even if the veteran experiences 
fatigue and a lack of endurance during activity involving the 
right shoulder (and there is no objective evidence that he 
does) the symptomatology is more nearly comparable to the 
criteria for the 10 percent rating currently in effect.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  

In this case, the evidence shows that the veteran is not 
currently working; however, there is no evidence that his 
service-connected right shoulder disability is responsible 
for his lack of employment.  Notably, there is no 
documentation of work missed by the veteran or of termination 
from employment, mutual or otherwise, because of his service-
connected right shoulder disability.  Moreover, there is no 
evidence that he has required frequent treatment for that 
disorder much less hospitalization.  In essence, the record 
shows that the manifestations of that disability are those 
contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.  


ORDER

Entitlement to service connection for CTS is denied.
Entitlement to a rating in excess of 10 percent for bursitis 
of the right shoulder is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

